*399Opinion by
Lawrence, J.
At the trial plaintiff's witness testified that the engine parts listed on pages 1 and 2 of commercial invoice No. 78566, attached to the entry herein, are for the same type of machines, namely, Bolinder vertical diesel engines, weighing less than 2,500 pounds. It appeared from the record that the parts listed on page 1 of the commercial invoice were returned by the collector at the rate here claimed, but as to the engine parts enumerated on page 2 of said invoice, a continuation sheet, the collector assessed duty applicable to parts of engines weighing more than 2,500 pounds. The evidence submitted by the plaintiff not having been controverted the claim of the plaintiff was sustained as to the items enumerated on page 2 of commercial invoice No. 78566.